ON PETITION TO REHEAR
There has been a petition to rehear filed in this matter. The petitioner, Raymond Jones, alleges he is and was much aggrieved by our opinion rendered August 24, 1971, affirming his conviction of simple assault in the Circuit Court of Sumner County. He contends basically in this petition that: (1) he be allowed to withdraw his appeal; and (2) that this matter be remanded back to the Circuit Court of Sumner County. We note petitioner’s brief in this matter was filed on June 2, 1970, and oral argument was had on May 5, 1971, and submitted his appeal for the disposition as afore-related.
The office of a petition to rehear is to call the attention of the court to matters of fact or law which were overlooked. See Caruthers History of a Lawsuit, 8th Edition, § 460, p. 528.
The petition to rehear points out no matter of law or fact overlooked. It is therefore denied at petitioner’s cost.
RUSSELL and MITCHELL, JJ., concur.